EXHIBIT 99.1 Financing Completed Tranche 2 Cash Proceeds of US$13.3 Million Received San Diego, California and Sydney, Australia (Monday, 19 June 2017, AEST) – REVA Medical, Inc. (ASX: RVA) (“REVA” or the “Company”) announces that it has closed the second tranche and, therefore, has completed the financing transaction announced in April 2017 and approved by the Company’s shareholders on 1 June 2017. Completion occurred on 17 June 2017 (Australian time) with the receipt of US$13.3 million cash proceeds in exchange for the issuance of US$13.3 million convertible notes and 598,500 options for the purchase of REVA’s common stock. Combining the Tranche 2 proceeds with the net proceeds from Tranche 1, which closed 5 May 2017, the Company received a total of US$34.6 million in cash proceeds. Under the terms of the financing agreement, in exchange for the cash proceeds the Company issued a total of $47.1 million convertible notes, issued a total of 2,119,500 options for the purchase of common stock, and repurchased US$12.5 million of its common stock from one of the participating investors.
